UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5249


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOEL CHAPARRO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00012-JPB-DJJ-2)


Submitted:    June 1, 2009                  Decided:   June 29, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sherman L. Lambert, Sr., SHERMAN L. LAMBERT, SR., PLLC,
Shepherdstown, West Virginia, for Appellant.    Sharon L. Potter,
United States Attorney, Thomas O. Mucklow, Assistant United
States Attorney, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joel Chaparro appeals his conviction and thirty-three

month    sentence      for     aiding      and     abetting       the   distribution      of

cocaine, in violation of 18 U.S.C. § 2 (2006) and 21 U.S.C.

§ 841(a)(1), (b)(1)(C) (2006).                   Chaparro’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

concluding that there are no meritorious issues for appeal but

challenging      the     district       court’s         refusal    to   provide    a    jury

instruction on entrapment.                Although informed of his right to do

so, Chaparro has not filed a pro se supplemental brief.                                   We

affirm.

               We review de novo a district court’s decision to deny

a   defendant’s        requested       instruction         on     entrapment.       United

States    v.    Ramos,       462   F.3d    329,     334     (4th    Cir.   2006).         “An

entrapment defense has two elements: (1) government inducement

of the crime and (2) the defendant’s lack of predisposition to

engage    in    the    criminal        conduct.”           Id.       Before     giving    an

entrapment instruction, the district court must make a threshold

inquiry    as     to     whether       sufficient          evidence      exists     for    a

reasonable      jury    to    determine      there       was     entrapment.      See     id.

Mere    solicitation         of    a   crime       is    insufficient      to   merit     an

entrapment instruction, as solicitation alone would not persuade

an otherwise innocent person to commit a criminal act.                            See id.

“When government agents merely offer an opportunity to commit

                                               2
the   crime     and         the    defendant       promptly     avails     himself      of    that

opportunity, an entrapment instruction is not warranted.”                                      Id.

at    335    (internal            quotation        marks,     citation      and       alteration

omitted).

              In this instance, it is clear that any inducement by

the Government’s confidential informant was mere solicitation,

and did not rise to the level of entrapment.                               The record shows

that, at the informant’s request, Chaparro immediately sought to

aid   an     undercover            agent,    whom       Chaparro    believed      to     be    the

informant’s brother, in the procurement of cocaine.                                   Though the

informant was undoubtedly friendly toward Chaparro, this fact

had     no   bearing          on     Chaparro’s          willingness      to     aid    in     the

distribution of cocaine.                    This conclusion is underscored by the

fact that, even without the informant’s involvement, Chaparro

repeatedly organized deals between the undercover agent and a

local drug dealer.                Indeed, there was no evidence presented that

could    lead      a    reasonable          jury   to     determine      that   Chaparro       was

anything      other         than    a   ready      and    willing       participant      in    the

crime, and that the informant and the undercover agent merely

offered      him       the    opportunity          to    engage    in    criminal       conduct.

Accordingly,           as    Chaparro       failed       to   demonstrate       any    “lack    of

predisposition to engage in the criminal conduct,” Ramos, 462

F.3d at 334, we find that the district court did not err in

refusing to give an entrapment instruction to the jury.

                                                   3
            In accordance with Anders, we have examined the entire

record in this case and found no meritorious issues for review.

Accordingly,    we   affirm   the     district   court’s      judgment.      This

court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further   review.     If    the   client    requests       that   a   petition   be

filed,    but   counsel    believes    that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                        4